Clarke, Chief Justice.
Johnson was convicted of malice murder and sentenced to life imprisonment.1 We affirm.
1. A review of the evidence in the light most favorable to the jury determination reveals a rational trier of fact could have found the defendant guilty of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Appellant raises several other enumerations of error. He contends the court erred in admitting a trophy allegedly used as the murder weapon in evidence because it had been dismantled and perhaps *717reassembled in a different manner while undergoing tests for fingerprints. He argues that the court improperly commented upon the evidence. He contends he was entitled to a continuance because of the unavailability of a defense witness. He also argues that the court erred in refusing to give a requested charge.
Decided February 5, 1993.
Don M. Jones, W. Randolph Ashe, for appellant.
Alan A. Cook, District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, Assistant Attorney General, for appellee.
We have reviewed the record and find no merit in any of these enumerations of error.

Judgment affirmed.


Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.


 The crime occurred November 5 or 6,1990. Appellant was indicted November 14, 1990. He was convicted of malice murder and sentenced to life imprisonment August 21, 1991, following a jury trial. A motion for new trial was denied August 7, 1992. The transcript was certified September 21, 1992, and the case was docketed in this court September 24, 1992. The appeal was submitted for decision November 6, 1992.